                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

LONNIE R. HENDERSON,

                 Plaintiff,

                 v.                                           CASE NO. 18-3179-SAC

STORMONT VAIL REGIONAL
MEDICAL CENTER,

                 Defendant.

                               MEMORANDUM AND ORDER
                               AND ORDER TO SHOW CAUSE

       Plaintiff Lonnie R. Henderson is hereby required to show good cause, in writing, to the

Honorable Sam A. Crow, United States District Judge, why this action should not be dismissed

due to the deficiencies in Plaintiff’s Complaint that are discussed herein.

I. Nature of the Matter before the Court

       Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. The Court

granted Plaintiff leave to proceed in forma pauperis. (Doc. 5.) Plaintiff alleges that he checked

into Stormont Vail Regional Medical Center on August 2, 2016, for hallucinations. Plaintiff

alleges that staff at Stormont Vail conducted tests revealing that Plaintiff was under the influence

of several narcotics, including cocaine, meth, and marijuana. Plaintiff alleges that staff at

Stormont Vail released him prematurely, while he was still hallucinating. Plaintiff alleges that

nurses failed to comply with doctors’ orders, and this could have been prevented if staff had

acted with reasonable diligence. Plaintiff alleges that his premature release from the medical

center, against doctors’ orders, resulted in him committing the crimes underlying his current

incarceration.




                                                 1
       Plaintiff names Stormont Vail Regional Medical Center as the sole defendant, and seeks

compensatory and punitive damages.

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C.

§ 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff has raised

claims that are legally frivolous or malicious, that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A(b)(1)–(2).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not

raise a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 558 (2007).

       A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a



                                                2
cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court,

a complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant

did it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the

plaintiff believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d

1158, 1163 (10th Cir. 2007). The court “will not supply additional factual allegations to round

out a plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New

Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).




                                                   3
III. DISCUSSION

       A complaint brought under § 1983 must allege “the violation of a right secured by the

Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” Bruner v. Baker, 506 F.3d 1021, 1025–

26 (10th Cir. 2007) (citation omitted). A defendant acts “under color of state law” when he

“exercises[s] power possessed by virtue of state law and made possible only because the

wrongdoer is clothed with the authority of state law.” West v. Atkins, 487 U.S. 42, 49 (1988)

(citation omitted). Thus, it is of no consequence how discriminatory or wrongful the actions a

plaintiff may describe; merely private conduct does not satisfy the “under color of” element and

therefore no § 1983 liability exists. See Brentwood Acad. v. Tennessee Secondary Athletic Ass’n,

531 U.S. 288, 294–96 (2001). Plaintiff’s claims against the Defendant fail to show that

Defendant was acting under color of state law.

       The facts alleged in the Complaint also fail to state a plausible federal constitutional

violation. “The core inquiry under any § 1983 action, regardless of the analogous common law

tort, is whether the plaintiff has alleged an actionable constitutional violation.” Becker v. Kroll,

494 F.3d 904, 913 (10th Cir. 2007); see also Malek v Haun, 26 F.3d 1013, 1016 (10th Cir. 1994)

(“[A] violation of state law alone does not give rise to a federal cause of action under § 1983.”).

Plaintiff’s allegations suggest negligence on the part of staff at Stormont Vail. To the extent

Plaintiff seeks money damages for negligence, such allegations fail to state a federal

constitutional violation under § 1983. Claims under § 1983 may not be predicated on mere

negligence. See Daniels v. Williams, 474 U.S. 327, 330 (1986) (holding that inmate who slipped

on a pillow negligently left on a stairway by sheriff’s deputy failed to allege a constitutional

violation); see also Jones v. Salt Lake Cty., 503 F.3d 1147, 1162 (10th Cir. 2007) (citing Jojola



                                                 4
v. Chavez, 55 F.3d 488, 490 (10th Cir. 1995) (“Liability under § 1983 must be predicated upon a

deliberate deprivation of constitutional rights by the defendant, and not on negligence.”)

(quotations omitted); Woodward v. City of Worland, 977 F.2d 1392, 1399 (10th Cir. 1992) (“The

Supreme Court has made it clear that liability under § 1983 must be predicated upon a deliberate

deprivation of constitutional rights by the defendant. It cannot be predicated upon negligence.”)

(quotations and citations omitted). Plaintiff’s Complaint is subject to dismissal for failure to

state a claim.

IV. Response Required

        For the reasons stated herein, it appears that this action is subject to dismissal in its

entirety. Plaintiff is therefore required to show good cause why his Complaint (Doc. 1) should

not be dismissed for the reasons stated herein.

        IT IS THEREFORE ORDERED BY THE COURT that Plaintiff is granted until

November 12, 2018, in which to show good cause, in writing, to the Honorable Sam A. Crow,

United States District Judge, why Plaintiff’s Complaint (Doc. 1) should not be dismissed for the

reasons stated herein.

        IT IS SO ORDERED.

        Dated in Topeka, Kansas, on this 12th day of October, 2018.

                                              S/ Sam A. Crow
                                              Sam A. Crow
                                              U.S. Senior District Judge




                                                  5
